Name: 91/605/EEC, Euratom: Council Decision of 29 July 1991 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1991-11-29

 Avis juridique important|31991D060591/605/EEC, Euratom: Council Decision of 29 July 1991 appointing a member of the Economic and Social Committee Official Journal L 327 , 29/11/1991 P. 0030 - 0030COUNCIL DECISION of 29 July 1991 appointing a member of the Economic and Social Committee (91/605/EEC, Euratom)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain Institutions common to the European Communities, and in particular Article 5 thereof, Having regard to Council Decision 90/522/Euratom, EEC of 24 September 1990 appointing members of the Economic and Social Committee for the period from 21 September 1990 to 20 September 1994 (1), Whereas a seat has become vacant on the above Committee as a result of the resignation of Mr Walter Luchetti, notified to the Council on 22 April 1991; Having regard to the nominations submitted by the Permanent Representation of Italy on 14 June 1991, Having obtained the favourable opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article Mr Carlo Gottero is hereby appointed member of the Economic and Social Committee in place of Mr Walter Luchetti for the remainder of the latter's term of office, which runs until 20 September 1994. Done at Brussels, 29 July 1991. For the Council The President H. VAN DEN BROEK (1) OJ No L 290, 23. 10. 1990, p. 13.